Citation Nr: 0840024	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  98-18 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a central nervous 
system disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1976 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was previously before the Board in 
January 2001, July 2003, July 2006 and February 2007.  It was 
remanded each time for additional evidentiary development.  

The veteran testified at a local RO hearing in July 1999.  


FINDINGS OF FACT

1.  A disease of the central nervous system was not present 
during active duty or for many years after the veteran's 
discharge.

2.  There is no competent evidence linking a currently 
existing central nervous system disease to the veteran's 
active duty service or to a service-connected disability.  

3.  There is no medical complexity or controversy in this 
case requiring an opinion from an independent medical expert 
(IME) for resolution of the matter on appeal. 


CONCLUSIONS OF LAW

1.  A disease of the central nervous system was not incurred 
in or aggravated by active duty, may not be presumed to be, 
and is not secondary to a service-connected disability.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  An IME opinion is not warranted in this case.  38 
U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. §§ 3.328(a),  
20.901(d) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in March 2001, 
May 2004, March 2005, and November 2007 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
adjudicated by this claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds, however, 
that any defect with respect to the timing of the VCAA notice 
in this case was harmless error for the reasons specified 
below.  Subsequent to the rating decision on appeal, the RO 
did provide notice to the claimant regarding what information 
and evidence was needed to substantiate the claim and the 
appellant has had the chance to submit evidence in response 
to the VCAA letters.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the May 2004, March 2005, and 
November 2007 VCAA letters, and was provided with notice of 
the types of evidence necessary to establish any disability 
rating and/or the effective date in the November 2007 letter.  
The appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded appropriate VA 
examinations.  VA and private clinical and hospitalization 
records as well as records from the Social Security 
Administration have been associated with the claims file.  
The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Service connection criteria

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 
3.303, 3.304.  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Certain chronic disabilities, such as amyotrophic lateral 
sclerosis and other organic diseases of the central nervous 
system (if manifest to a compensable degree within one year 
of discharge) and multiple sclerosis (if manifested to a 
compensable degree within seven years of discharge), are 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.


Analysis

The veteran has claimed entitlement to service connection for 
a disorder of the central nervous system which he opines 
began while he was on active duty.  

The service treatment records are devoid of any evidence of a 
chronic disorder of the central nervous system.  The veteran 
was found to be without pertinent defects at the time of his 
enlistment examination which was conducted in April 1976.  
Clinical evaluation of the neurological system was determined 
to be normal at that time.  In July 1979, the veteran was 
diagnosed as having supraventricular tachycardia.  He 
reported that, five days earlier, he experienced rapid heart 
beat, feelings of lightheadedness and blurred vision.  There 
were also reports of left-sided chest pain and brief periods 
of loss of consciousness.  The report of a June 1979 Medical 
Board indicates that, due to persistent symptomatology 
despite the use of medication to suppress arrhythmia, the 
veteran was found to not be fit for full duty.  He was 
eventually discharged as a result of the supraventricular 
tachycardia.  There was no mention in the Medical Board 
report of a chronic disorder of the central nervous system.  

The only evidence of record which indicates that the veteran 
had had a disorder of the central nervous system or symptoms 
of a central nervous system disorder during active duty is 
the veteran's own post-service allegations.  The veteran's 
opinion that he had a disorder of the central nervous system 
is without probative value.  As a lay person, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of a central nervous system disability is 
without probative value.  

The veteran has alleged that he experienced symptoms of a 
central nervous system disorder during active duty which was 
manifested by heaviness of the arms and legs.  However, the 
service treatment records do not include any references to 
this symptomatology despite the fact that it appeared the 
veteran sought medical treatment somewhat frequently.  The 
Board finds the contemporaneous medical evidence of record to 
be more probative of whether the veteran experienced 
heaviness in the arms or legs while on active duty.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  The Board further notes that the veteran 
submitted the evidence pertaining to alleged presence of 
central nervous system symptomatology during active duty 
after he had submitted a claim for compensation and when 
there was potential for pecuniary gain.  Not only may the 
veteran's memory have dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).

There is no competent evidence of record which documents that 
the veteran had a disorder of the central nervous system 
which manifest itself to a compensable degree within one year 
of his discharge.  There are no medical records dated within 
a year of the veteran's discharge in September 1979 which 
include pertinent symptomatology.  The veteran has alleged 
that he sought treatment for a central nervous system 
disorder shortly after discharge but he was unable to obtain 
this evidence and he has not requested VA assistance in 
obtaining it.  To the extent that the veteran is alleging he 
was treated for a central nervous system disorder shortly 
after discharge based on what a private health care 
professional told him, it must be noted that the Court has 
held that a lay person's statement about what a physician 
told him, i.e., "hearsay medical evidence," cannot constitute 
the medical evidence, as "the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this regard, the Board 
notes that the record is devoid of evidence substantiating 
any such admission by medical personnel.

The Board finds that service connection is not warranted for 
amyotrophic lateral sclerosis or an organic disease of the 
central nervous system on a presumptive basis based on the 
lack of any competent evidence of the presence of these 
disorders to a compensable degree within one year of the 
veteran's discharge.  

The preponderance of the competent evidence of record 
demonstrates that the veteran did not have multiple sclerosis 
to a compensable degree within seven years of discharge which 
would allow for the grant of service connection for multiple 
sclerosis on a presumptive basis.  

The only medical evidence of record which indicates that the 
veteran had multiple sclerosis within seven years of 
discharge is a report of private hospitalization which 
occurred in 1985.  An October 1985 hospitalization record 
includes a diagnosis of possible early multiple sclerosis.  
It was noted that the veteran was doing fine until the 
morning of admission when he presented with sudden onset of 
chest pains and substernal heaviness which radiated to the 
chest, back neck and shoulders.  He also reported shortness 
of breath.  The veteran reported a history of chest pains in 
the past three or four years and was hospitalized two prior 
times.  During the hospitalization, the veteran complained of 
a lapse in memory and tingling of the mouth.  A neurological 
consultation was carried out but the physician was unsure 
what the veteran had.  There was an annotation to rule out 
the possibility of a seizure disorder.  While in the 
hospital, the veteran continued to report numbness of the 
right side of the face, right arm and right leg.  The final 
diagnosis from the hospitalization was chest pain which was 
probably neuromuscular in origin and possible early multiple 
sclerosis.  The Board finds this evidence is speculative, at 
best, as to whether the veteran had multiple sclerosis to a 
compensable degree within 7 years of discharge.  The Board 
notes that 38 C.F.R. § 3.102 provides that service connection 
may not be based on a resort to speculation or even remote 
possibility, and the Court has provided additional guidance 
as to this aspect of weighing medical opinion evidence.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  

Significantly, there was no further mention of the presence 
of multiple sclerosis in clinical and hospitalization records 
dated within a year after the initial hospitalization in 
October 1985.  The veteran was hospitalized a second time in 
October 1985.  A discharge summary from this second period of 
hospitalization resulted in a final diagnosis of stroke, 
possibly secondary to hypertension and that a work up did not 
reveal any aneurysm.  There was no mention of a possible 
diagnosis of multiple sclerosis.  

In June 1986, a private physician wrote that he first saw the 
veteran in October 1985 to rule out a possible cerebral 
brainstem bleed.  It was noted that he presented to a 
hospital in September 1985 for chest pain and in October 
1985, he had a stroke.  When the author saw the veteran in 
the middle of October 1985, the veteran was reporting severe 
headache, aphasia, and numbness of the right face, arm and 
leg.  He also reported decreased vision in the right eye.  
The physician observed that the veteran was re-hospitalized 
in October 1985 to rule-out an aneurysm.  He was discharged 
with a diagnosis of stroke, possibly secondary to 
hypertension.  The physician reported he had followed the 
veteran since that time and that the veteran has a right 
hemiparesis and aphasia with mentation deficit.  There was no 
mention of the presence of multiple sclerosis despite the 
fact that the author had followed the veteran since October 
1985.  

The Board finds that the single reference to a possible 
diagnosis of multiple sclerosis which is included in the 
private hospitalization record is insufficient to base a 
grant of service connection on.  The language is speculative 
in the use of the word "possible."  Furthermore, 
contemporaneous clinical records dated within a year of this 
finding are silent as to the presence of multiple sclerosis.  
Significantly, as set out further below, the preponderance of 
the medical evidence demonstrates that the veteran does not 
have multiple sclerosis.  If the veteran does not currently 
have multiple sclerosis, it follows that he could not have 
the disease which manifest itself to a compensable degree 
within the presumptive period.  Service connection is not 
warranted for multiple sclerosis on a presumptive basis.  

The competent evidence of record demonstrates that the 
veteran currently experiences a neurological disorder.   The 
diagnosis of the disorder has changed over time and, to this 
day, it is not known for certain what is causing the 
symptomatology.   Significant to this decision is the fact 
that there is no competent evidence of record which links the 
currently existing neurological disorder (regardless of the 
diagnosis) to the veteran's active duty service.  A review of 
the pertinent medical evidence as set out below supports this 
finding.  

A June 1996 private clinical record includes an assessment of 
probable multiple sclerosis.  This is dated more than 7 years 
after the veteran's discharge from active duty.  

A March 1997 VA clinical record includes the annotation that 
the veteran was experiencing increasing right-sided weakness 
which was probably related to demyelinating disease.  There 
was a question of an old stroke.  Another clinical record 
dated in March 1997 included the annotation that the veteran 
was a newly diagnosed multiple sclerosis patient.  The 
assessment was continue work-up for multiple sclerosis.  

The veteran was hospitalized at a VA facility in March 1997 
with a presumptive diagnosis of multiple sclerosis based on 
complaints of diplopia, disparity in visual acuity, 
increasing clumsiness of his right limbs, gait disturbance 
and urinary incontinence.  It was noted that, although 
multiple sclerosis was a "great possibility" it was highly 
unusual that there were no abnormal magnetic resonance image 
(MRI) findings in the brain or cervical cord.  At that point 
in time, there was no 100 percent definite diagnosis.  
Another clinical record from this period of hospitalization 
includes a pertinent diagnosis of amyotrophic sclerosis.  

The report of a March 1997 VA examination for diseases of the 
arteries and veins resulted in a pertinent diagnosis of 
progressive neurological disease which was not clearly 
defined.  The veteran reported at that time that he 
experienced some chest pain and right hemiparesis in 1985 
which presumably cleared completely within a space of 90 
days.  The examiner specifically found that the stroke which 
occurred in 1985 had no relationship to the veteran's 
underlying heart disease although the neurologic disturbance 
noted was unusual for someone of the veteran's age.  The 
examiner also opined that he could find no connection between 
the veteran's neurologic problem which was present at the 
time of the examination and any underlying cardiac 
abnormality.  

An August 1997 medical statement indicates the veteran had 
primary lateral sclerosis which had been present for three 
years and consisted of speech, gait and cognition 
disturbance.  A clinical record dated the same month includes 
an assessment of progressive neurological disease of unclear 
etiology.  

A VA clinical record dated in September 1997 includes an 
assessment of primary lateral sclerosis versus amyotrophic 
lateral sclerosis.  It was noted that the veteran had been 
admitted to a VA facility with a presumptive diagnosis of 
multiple sclerosis but this was not confirmed.  

In September 1997, the veteran was found to be disabled by 
Social Security as of October 1996.  The primary diagnosis 
was organic mental disorder (chronic brain syndrome).  The 
secondary diagnosis was lateral sclerosis.  

An October 1997 private clinical record includes an 
assessment of spastic quadriplegia, possible primary lateral 
sclerosis.  

A November 1997 letter from a private neurologist reveals the 
veteran had been diagnosed with primary lateral sclerosis 
with spastic quadriplegia.  

The report of a November 1997 VA examination of the brain and 
spinal cord included an impression of a primary unspecified 
central nervous system disease.  The veteran informed the 
examiner that he had had weakness and fatigue throughout all 
four limbs and bulbar musculature.  He reported that he had 
had the condition since 1979.  Despite the veteran's report 
of alleged continuity of symptomatology, the examiner did not 
link the central nervous system disorder to the veteran's 
active duty service.  

A May 1998 private clinical record includes an assessment of 
primary lateral sclerosis/amyotrophic lateral sclerosis.  

A June 1998 VA clinical record reveals the veteran was 
assessed as having primary lateral sclerosis with motor 
system degeneration.  It was doubted that the veteran had 
amyotrophic lateral sclerosis since he improved slightly and 
it was doubted that he had Stiffman syndrome.  

The veteran testified at a local RO hearing in July 1999 that 
he was treated during active duty for tightness in the chest 
as well as heavy arms and legs.  He reported he was treated 
for neurological symptoms when he first got out of service 
but was unable to obtain these treatment records as they had 
been destroyed.  He alleged that he experienced weakness and 
leg cramps since active duty.  The Board notes the service 
treatment records do not support the veteran's allegations.  

A VA clinical record dated in August 1999 includes an 
assessment of idiopathic degenerative central nervous system 
disease.  In June 2000, an assessment of motor neuron disease 
was made.  In March 2001, it was noted that the veteran had a 
neuromuscular disorder of an unclear etiology despite an 
extensive neurology work up.  

The report of a May 2001 VA examination of the brain and 
spinal cord resulted in an impression that the veteran had a 
neurological disorder that was manifested by multiple 
neurological complaints, clearly with abnormalities in his 
corticospinal tracts bilaterally, bulbar structures, sensory 
peripheral nerves bilaterally, and coordination.  He also had 
clear-cut ataxia.  The examiner noted that all that was shown 
on the MRI was a lesion in the right internal capsule and 
basil nuclei and an otherwise normal examination.  The 
examiner found that this presentation was unusual and 
observed that there are reports in medical literature of a 
few cases of what is called MRI negative multiple sclerosis.  
However, the examiner found that the diagnosis for the 
veteran was not clear.  One of the other manifestations of 
his neurological disease was diffuse muscle cramps which was 
commonly seen in multiple sclerosis but the examiner could 
not say with any medical certainty that the veteran had 
multiple sclerosis.  The examiner opined that the veteran's 
prior supraventricular tachycardia was not likely related to 
the current neurological disease.  The chest pains and chest 
spasm that the veteran had experienced while in the service 
can be related to the current condition.  However, there was 
no documentation at that time as to whether or not the 
veteran had any neurological findings and similarly there 
were no records available between 1979 and 1985.  The 
examiner noted that many of the neurological complaints other 
than the muscle spasm definitely started after the veteran's 
discharge.  The examiner was unable to establish whether the 
muscle cramps that the veteran experienced in the service 
were related to his current neurological condition.  The 
examiner found it clear that supraventricular tachycardia is 
not related to the current neurological disease.  The 
examiner noted that the veteran had been investigated 
thoroughly and no other investigations were necessary to 
further follow the neurological diagnosis.  

A March 2002 VA neurology clinic record includes a diagnosis 
of Brueghel-Meige's syndrome.  A discussion of the disorder 
indicated that the exact cause was unknown but it generally 
affected people during late middle age.  

A July 2006 VA examination report indicates that an opinion 
was requested of the examiner who conducted the May 2001 VA 
examination as to whether it is at least as likely as not 
that the veteran had multiple sclerosis.  The examiner who 
conducted the May 2001 VA examination was no longer 
available.  The new examiner found that, since the 2001 
examination, the veteran continued to be followed by a VA 
neurology clinic.  A May 2005 VA clinical note was referenced 
as indicating that the veteran had a variant of Meige's 
syndrome termed Brueghel syndrome with episodic attacks of 
arm weakness and leg weakness which lasted days or weeks and 
then improved over one to four weeks.  Based on the 
examiner's review of the neurology clinic notes and the 
claims file, he opined that the veteran did not have multiple 
sclerosis.  

The most recent VA examination was conducted in January 2008.  
The examiner performed an extensive review of the pertinent 
evidence in the claims file.  The assessment was degenerative 
motor system disease of an unclear etiology although the 
working diagnosis was Brueghel syndrome which was a variant 
of Meige's syndrome.  The examiner noted, however, that the 
veteran's disease was much more severe than Meige's disease 
and had many atypical features.  The examiner opined that it 
was not likely that the symptoms were due to multiple 
sclerosis as this is a clinical diagnosis that is supported 
by objective findings.  Some of the veteran's clinical 
features are suggestive of multiple sclerosis but in addition 
he has symptoms that are not suggestive of multiple 
sclerosis.  The veteran's early dementia and dysphasia are 
not suggestive of multiple sclerosis.  The veteran had 
several brain MRI's looking for evidence of multiple 
sclerosis as well as spinal fluid testing for multiple 
sclerosis.  Multiple sclerosis was effectively ruled out by 
these normal studies, some of which were conducted at the 
time of multiple severe symptoms.  

The examiner noted that the service treatment records 
document the veteran was evaluated for non-exertional left-
sided chest pain with sensation of palpations and rapid heart 
rate associated with dizziness and blurriness of vision.  
These spells first began in July 1978 and were brief and 
infrequent but then progressed in frequency and thus he had a 
work up starting in May of 1979.  He had an initial workup 
with an exercise treadmill in May 1979.  This showed no 
ischemia or arrhythmia.  Later that month, he had 2 more 
episodes and he was referred to a private physician for a 
Holter monitor which showed two episodes of supraventricular 
tachycardia with heart rates of 170-178.  He had a normal 
echocardiogram in May 1979.  He had intermittent 
hypertension.  Medication did not completely control the 
symptoms and additional medication was added.  The veteran 
was discharged from active duty due to the symptomatic 
supraventricular tachycardia.  The examiner opined that the 
current degenerative neurologic condition was not likely 
etiologically related to his symptoms in service and was not 
manifest within a year of separation of service.  The current 
symptoms were unrelated in any way to supraventricular 
tachycardia and were first manifest in October 1985.  The 
examiner found that the service records clearly document 
symptomatic supraventricular tachycardia.  Tachyarrhythmia 
such as supraventricular tachycardia if they are symptomatic 
typically have symptoms of shortness of breath, chest pain, 
dizziness, and syncope.  

The examiner noted that he was asked if the diagnosis of 
Brueghel syndrome was exclusive of multiple sclerosis or 
amyotrophic lateral sclerosis and reported that the diagnoses 
of multiple sclerosis and amyotrophic lateral sclerosis have 
been excluded.  At the time of the examination, the working 
diagnosis is Brueghel's syndrome but there is still a 
question that it may be some other type of undiagnosed 
neurologic disease.  At the time of the examination, 
Brueghel's syndrome is the best working diagnosis.  

The examiner reported that he had reviewed the service 
treatment records and could find no evidence suggestive of 
any initial symptoms of the current neurologic condition.  
The symptoms described in the military records were clearly 
associated with supraventricular tachycardia and are typical 
of symptoms that are caused by supraventricular tachycardias.  
There is nothing to suggest that these symptoms were related 
to the initial presentation of a degenerative neurologic 
disorder.  

The Board finds that there is no competent evidence of record 
which links a currently existing disorder of the central 
nervous system to the veteran's active duty service.  The 
only evidence which indicates that the veteran currently 
experiences a disorder of the central nervous system which 
was etiologically linked to active duty is the veteran's own 
allegations and testimony.  As a lay person, however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  
His opinion as to the etiology of the central nervous system 
disorder is without probative value.

There is no competent evidence of record linking the 
currently existing disorder of the central nervous system to 
the service-connected supraventricular tachycardia.  

Based on the above, the Board finds that service connection 
is not warranted for a disorder of the central nervous system 
on a direct basis, on a secondary basis or on a presumptive 
basis.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for a 
disorder of the central nervous system.  It follows that 
there is not a state of equipoise of the positive evidence 
with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).


Request for an independent medical examination

In January 20007, the veteran's representative requested that 
an independent medial examination (IME) be conducted to 
determine if the currently existing disease of the central 
nervous system was etiologically linked to the veteran's 
active duty service.  

When, in the judgment of the VA or the Board, expert medical 
opinion, in addition to that available within the VA, is 
warranted by the medical complexity or controversy involved 
in an appealed case, the VA or the Board may secure an 
advisory medical opinion from one or more health care 
professionals who are not VA employees.  38 U.S.C.A. § 
7109(a); 38 C.F.R. §§ 3.328(a), 20.901(d).  However, the 
Board finds that an IME opinion is not necessary in this 
case.  The veteran has been afforded numerous VA examinations 
which, while not being able to diagnose the current disorder 
to a medical certainty, have been able to determine that the 
currently existing disease of the central nervous system is 
not linked to active duty.  Furthermore, despite the fact 
that the veteran has been examined by numerous VA and private 
health care professionals, there is no competent evidence of 
record linking a disease of the central nervous system to the 
veteran's active duty service.  The total lack of any 
findings by any health care professionals which link a 
current disease of the central nervous system to active duty 
weighs heavily against the claim and indicates that, with 
regard to etiology, there is no question of a link to active 
duty.  Additionally, the examiners who conducted the VA 
examinations of record have been able to exclude the 
possibility of the veteran having multiple sclerosis which is 
the only disability for which there is some competent 
evidence to support a claim, based on a grant of service 
connection on a presumptive basis.  This exclusion of 
multiple sclerosis is based on objective medical testing.  


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


